DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “when a value of the first thickness varies” in claims 12 and 13 is a relative term which renders the claim indefinite. The term “a value of the first thickness varies” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how the first thickness varies making the relationship of the predetermined pitch, heat conductivity and thickness unclear rendering the scope of the claims unclear and indefinite.
Claim 14 recites the limitation "the predetermined pitch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister (US Pat. 5,011,729).
Regarding claim 10, McAllister discloses a vacuum adiabatic body (15), comprising: a first plate (23, Figs. 1-4); a second plate (26); a seal (29) that seals a space between the first plate and the second plate to form a vacuum state (column 6, lines 56-58); and a support (frame 33) having a plurality of posts (40, 41) extending between the first and second plates and arranged in a grid (posts 40, 41 forming a grid of 12 equally shaped curved surfaces 30), wherein: a distance between the first and second plates is greatest at a position corresponding to a position of one of the plurality of posts (distance between 23 and 26 greatest at posts 40, 41), and the distance between the first and second plates is smallest at a position that is furthest away from any one of the plurality of posts (distance between 23 and 26 smallest at the middle of curved surfaces 30 which are furthest away from any one of the plurality of posts), and the support is configured such that a solid conduction heat transfer between the first and second plates (via thermal break 46) is greater than a radiation heat transfer between the first and second plates (radiation heat transfer less than conduction via reflective film 48; column 7, lines 30-45), and a gas conduction heat transfer between the first and second plates is less than the radiation heat transfer (gas conduction would be less radiation heat transfer via the reflective film and the low gas conductivity of the vacuum space).
Regarding claim 16, McAllister discloses the vacuum adiabatic body according to claim 10, wherein: the second plate is configured to be exposed to an external space having an ambient temperature (external ambient temperature; column 9, lines 26-50); the second plate has a first area corresponding to the grid of the posts (40, 41); and a geometric center of the first area has a first temperature, which is configured to be a lowest temperature of the second plate (geometric center of the first area of the curvature 30 has a first temperature, which would be a lowest temperature of the second plate).
Regarding claim 17, McAllister discloses the vacuum adiabatic body according to claim 16, wherein a temperature difference between the first temperature and a temperature at a position of the second plate corresponding to a location of one of the plurality of posts is configured to be less than 0.5° C (posts 40, 41 including thermal break 46 and vacuum space would have a temperature difference between the first temperature and a temperature at a position of the second plate corresponding to a location of one of the plurality of posts is configured to be less than 0.5° C).
Regarding claim 18, McAllister discloses the vacuum adiabatic body according to claim 10, wherein the support (33) is made of a material (glass bead 46 and reflective polyester film 48; column 7, lines 30-45) which has a lower emissivity than that of the first and second plates (aluminum; column 6, lines 40-45).
Regarding claim 19, McAllister discloses the vacuum adiabatic body according to claim 10, wherein the stiffness of the first and the second plates (aluminum with a thickness between 0.02 and 0.1 inches; column 6, lines 40-45) is bigger than the support (48 made of reflective coated polyester film; column 7, lines 36-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (US Pat. 5,011,729) alone.
Regarding claims 1-2, McAllister discloses a vacuum adiabatic (15, Figs. 1-3), body comprising: a first plate (23, Figs. 1-4) having a predetermined thickness (uniform thickness between 0.02 and 0.1 inches; column 6, lines 40-45); a second plate (26) having the predetermined thickness (uniform thickness between 0.02 and 0.1 inches; column 6, lines 40-45); and a seal (air-tight seam 29) that seals a space (32) between the first plate and the second plate to form a vacuum state (column 6, lines 45-58); a plurality of posts (40, 41) extending between the first plate and the second plate, the plurality of posts being arranged in a grid having a predetermined pitch (size of concave surface between posts having a predetermined pitch of 5x11 inches, column 6, lines 19-39), wherein: a distance between the first and second plates is greatest at a position corresponding to a position of one of the plurality of posts (distance between 23 and 26 greatest at posts 40, 41), and the distance between the first and second plates is smallest at a position that is furthest away from any one of the plurality of posts (distance between 23 and 26 smallest at the middle of curved surfaces 30 which are furthest away from any one of the plurality of posts) and when the predetermined thickness is T and the predetermined pitch is P.
McAllister does not explicitly teach a predetermined thickness and pitch satisfy the inequality of T>0.033×P+0.067; and an inequality of T>0.032×P is satisfied.
McAllister does teach the dimensions of the unit grid panel (15) may be varied and the actual tension developed on each biaxially curved concave surface (30) is a function of its external dimensions and it’s axial and longitudinal curvatures. By selecting the appropriate curvatures, the external dimensions of each biaxially curved, concave surface 30 may be changed without changing the biaxially curved, concave surface's tensile loading (column 8, lines 29-42). Therefore, the plate thickness and pitch of the support bars is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that selecting the appropriate dimensions of the first and second plates with respect to the spacing or pitch of the bars results in a desired surface tensile loading of the curved surface. Therefore, since the general conditions of the claim, i.e. that the plates are designed using a relationship between the thickness and pitch, were disclosed in the prior art by McAllister, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vacuum adiabatic body of McAllister to have the thickness and the predetermined pitch to satisfy the inequalities as claimed.
Regarding claim 6, McAllister discloses the vacuum adiabatic body according to claim 1, wherein there is a predetermined proportion between the predetermined thickness and the predetermined pitch (dimensions of the grid panel 15 and curved surfaces can vary for a desired a predetermined proportion between the predetermined thickness and the predetermined pitch).
Regarding claim 7, McAllister discloses the vacuum adiabatic body according to claim 1, wherein the plurality of posts (40, 41) are part of a support (frame 33), and the support is configured such that a solid conduction heat transfer between the first and second plates (via thermal break 46) is greater than a radiation heat transfer between the first and second plates (radiation heat transfer less than conduction via reflective film 48; column 7, lines 30-45), and a gas conduction heat transfer between the first and second plates is less than the radiation heat transfer (gas conduction would be less radiation heat transfer via the reflective film and the low gas conductivity of the vacuum space).
Regarding claim 8, McAllister discloses the vacuum adiabatic body according to claim 1, wherein: the first plate (23) is configured to be exposed to a first space having a first temperature (column 9, lines 26-50), the first space being an external space and the first temperature being an ambient temperature of the external space (external ambient temperature; column 9, lines 26-50); the second plate (26) is configured to be exposed to a second space (cooled internal space; column 1, lines 13-22), the second space being configured to be cooled to a second temperature lower than the first temperature (cooled internal temperature lower than warm ambient temperature; column 1, lines 13-22); and the space between the first and second plates is configured to have a third temperature (vacuum space between first and second plates would have a third temperature) when: the first plate is exposed to the first space (ambient space), the second plate is exposed to the second space and the second space is cooled to the second temperature (cooled internal space), and the space between the first and second plates is sealed by the seal (29).
Regarding claim 12, McAllister discloses the vacuum adiabatic body according to claim 10, wherein: the grid has a predetermined pitch (posts 40, 41 forming a grid of 12 equally shaped curved surfaces 30); the first plate has a first thickness (uniform thickness between 0.02 and 0.1 inches; column 6, lines 40-45); the second plate has the first thickness (uniform thickness between 0.02 and 0.1 inches; column 6, lines 40-45).
Although McAllister is silent regarding the predetermined pitch has a value greater than a value required for a heat conductivity of the space to be 0.002 W/mK when a value of the first thickness varies, McAllister does teach the dimensions of the unit grid panel (15) may be varied and the actual tension developed on each biaxially curved concave surface (30) is a function of its external dimensions and it’s axial and longitudinal curvatures. By selecting the appropriate curvatures, the external dimensions of each biaxially curved, concave surface 30 may be changed without changing the biaxially curved, concave surface's tensile loading (column 8, lines 29-42). Therefore, the plate thickness and pitch of the support bars is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that selecting the appropriate dimensions of the first and second plates with respect to the spacing or pitch of the bars results in a desired surface tensile loading of the curved surface. Therefore, since the general conditions of the claim, i.e. that the plates are designed using a relationship between the thickness and pitch with reduced heat conduction via thermal breaks 46, were disclosed in the prior art by McAllister, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vacuum adiabatic body of McAllister to have the predetermined pitch have a value relative to the heat conductivity of the space and the first thickness as claimed.
Regarding claim 13, McAllister discloses the vacuum adiabatic body according to claim 10, wherein: the grid has a predetermined pitch (posts 40, 41 forming a grid of 12 equally shaped curved surfaces 30); the first plate has a first thickness (uniform thickness between 0.02 and 0.1 inches; column 6, lines 40-45); the second plate has the first thickness (uniform thickness between 0.02 and 0.1 inches; column 6, lines 40-45).
Although McAllister is silent regarding the predetermined pitch has a value greater than a value required for a weight of the vacuum adiabatic body to be 6.4 kg when a value of the first thickness varies, McAllister does teach the dimensions of the unit grid panel (15) may be varied (column 8, lines 29-42) with the object of the invention resulting in a lightweight frame providing adequate support (column 2, lines 37-41 and column 6, line 56 to column 7, line 3). Therefore, the plate thickness and pitch of the support bars is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that selecting the appropriate dimensions of the first and second plates with respect to the spacing or pitch of the bars results in a desired surface tensile loading of the curved surface that is lightweight and ridged in design. Therefore, since the general conditions of the claim, i.e. that the plates are designed using a relationship between the thickness and pitch with a lightweight ridged frame were disclosed in the prior art by McAllister, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vacuum adiabatic body of McAllister to have the predetermined pitch have a value relative to the weight of the vacuum body and the first thickness as claimed.
Regarding claims 14 and 15, McAllister discloses the vacuum adiabatic body of claim 10, and further teaches the grid has a predetermined pitch (posts 40, 41 forming a grid of 12 equally shaped curved surfaces 30); the first plate has a predetermined thickness T (uniform thickness between 0.02 and 0.1 inches; column 6, lines 40-45); and when the predetermined pitch is P and the predetermined thickness is T but does not explicitly teach wherein the predetermined pitch is greater than or equal to 23 millimeters (mm) and less than or equal to 25 millimeters (mm); an inequality of T>0.033×P+0.067 is satisfied.
McAllister does teach the dimensions of the unit grid panel (15) may be varied and the actual tension developed on each biaxially curved concave surface (30) is a function of its external dimensions and it’s axial and longitudinal curvatures. By selecting the appropriate curvatures, the external dimensions of each biaxially curved, concave surface 30 may be changed without changing the biaxially curved, concave surface's tensile loading (column 8, lines 29-42). Therefore, the plate thickness and pitch of the support bars is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that selecting the appropriate dimensions of the first and second plates with respect to the spacing or pitch of the bars results in a desired surface tensile loading of the curved surface. Therefore, since the general conditions of the claim, i.e. that the plates are designed using a relationship between the thickness and pitch, were disclosed in the prior art by McAllister, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vacuum adiabatic body of McAllister to have the thickness and the predetermined pitch to satisfy the inequalities as claimed.
Regarding claim 20, McAllister discloses a vacuum adiabatic body comprising: a first plate (23, Figs. 1-4); a second plate (26); a seal (29) that seals a space between the first plate and the second plate to form a vacuum state (column 6, lines 56-58); and a plurality of posts (40, 41) extending between the first and second plates and arranged in a grid (posts 40, 41 forming a grid of 12 equally shaped curved surfaces 30), wherein: a distance between the first and second plates is greatest at a first position corresponding to a position of one of the plurality of posts (distance between 23 and 26 greatest at posts 40, 41), and the distance between the first and second plates is smallest at a second position that is furthest away from any one of the plurality of posts (distance between 23 and 26 smallest at the middle of curved surfaces 30 which are furthest away from any one of the plurality of posts), and a bending angle being defined between: a straight line connecting the first and second positions, and a plane formed by a plurality of first positions.
Although McAllister does not explicitly teach the bending angle is equal to or greater than 0.25×10.sup.−3 radians (rad) and less than or equal to 1.0×10.sup.−3 rad.
McAllister does teach the dimensions of the unit grid panel (15) may be varied and the actual tension developed on each biaxially curved concave surface (30) is a function of its external dimensions and it’s axial and longitudinal curvatures. By selecting the appropriate curvatures, the external dimensions of each biaxially curved, concave surface 30 may be changed without changing the biaxially curved, concave surface's tensile loading (column 8, lines 29-42). Further, the dimensions of the beams and crossmembers of the rigid frame and the curvature of the biaxially curved, concave surfaces may be adjusted to utilize different materials and different structural loadings (column 4, lines 18-25). Therefore, the size, shape and curved surface with resulting bending angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that selecting the appropriate dimensions of the first and second plates with respect to the spacing or pitch of the bars results in a desired surface tensile loading and shape of the curved surface. Therefore, since the general conditions of the claim, i.e. that the plates are designed using a relationship between the thickness, pitch and shape of the curved grid regions, were disclosed in the prior art by McAllister, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vacuum adiabatic body of McAllister to have the bending angle as claimed.
Claim(s) 3-5, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (US Pat. 5,011,729) in view of Jung et al. (US PG Pub. 2013/0105496).
Regarding claims 3-5, 11, McAllister discloses the vacuum adiabatic body according to claim 1 and 10, but is silent regarding the vacuum degree of the space.
Jung teaches the vacuum degree of the vacuum space as well as the thickness of the space determines the gas conductivity through the space and that the pressure has to be 0.001 Torr or less with a thickness of 10 mm to achieve a gas conductivity of 0.001 W/mk (see Fig. 2 and paragraphs 61-65). Therefore, the vacuum degree is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. in this case, the recognized result is that the pressure has a direct correlation to the conductivity of the space. Therefore, since the general conditions of the claim, i.e. that the pressure is equal to or greater than 1.8x10(-6) Torr, 4.5x10(-3) Torr, 2.0x10(-4) Torr and equal to or smaller than 2.65x10 (-1) Torr, 1.2x10(-2) Torr, 4.7x10(-2) Torr achieve a desired gas conductivity, were disclosed in the prior art by Jung, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vacuum adiabatic body of McAllister to have a vacuum degree of the space equal to or greater than 1.8x10 (-6) Torr, 4.5x10(-3) Torr, 2.0x10(-4) Torr and equal to or smaller than 2.65x10 (-1) Torr, 1.2x10(-2) Torr, 4.7x10(-2) Torr taught by Jung in order to achieve a low gas conductivity to improve the insulation of the vacuum adiabatic body.
Regarding claim 21, McAllister discloses the vacuum adiabatic body of claim 8 but does not explicitly teach a refrigerator including the vacuum adiabatic body, wherein the second plate forms at least a portion of a wall defining an inside of the refrigerator such that the second space is the inside of the refrigerator, and the second temperature is a temperature configured to preserve food.
Jung teaches it is known for a vacuum adiabatic body to have a second plate (inner case 110) forms at least a portion of a wall defining an inside of the refrigerator such that the second space is the inside of the refrigerator (second cooled storage space; paragraph 54), and the second temperature is a temperature configured to preserve food (paragraphs 5-6) as a known type of insulation used to improve the insulation function. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of McAllister to have a refrigerator including the vacuum adiabatic body, wherein the second plate forms at least a portion of a wall defining an inside of the refrigerator such that the second space is the inside of the refrigerator, and the second temperature is a temperature configured to preserve food taught by Jung in order to utilize the vacuum adiabatic body as the walls of the refrigerator leading to the vacuum adiabatic body improving the insulation function of the refrigerator.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister (US Pat. 5,011,729) in view of Berner et al. (US Pat. 3,289,423).
Regarding claim 9, McAllister discloses the vacuum adiabatic body according to claim 1, but does not explicitly teach wherein a diameter of the post is equal to or greater than 1 mm.
Berner teaches it is known for a vacuum adiabatic body to a support post (5), wherein a diameter of the post is equal to or greater than 1 mm (column 4, line 24) that allows the bars to support the load minimizing the compression of the insulating material. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of McAllister to have a diameter of the post is equal to or greater than 1 mm taught by Berner in order to select the proper sized support bar that can support the compressive loads of the body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763